DETAILED ACTION
Claims 1-13, 15-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0091520) in view of Bradley et al. (US 2016/0092935), and further in view of Ellis et al. (US 2002/0042921).

Claim 1, Chen teaches a user device for receiving a promotion channel from a server, the user device comprising: 
“communication circuit configured to receive channel service information from the service server in real-time, wherein the channel service information includes information on typical channels, a default promotion channel” (i.e. receives channel and ads) (p. 0025, 0032); 
Input/Output (I/O) circuit configured to reproduce digital contents and output the reproduced digital contents to a display based on a user’s selection (p. 0028). 
Chen is not entirely clear in teaching the specific feature of:
“wherein the channel service information includes information a plurality of hidden promotion channels, and the plurality of hidden promotion channels provides customized promotional information to a particular group of viewers or genre, and the default promotion channel provides non-customized digital content services”;
controller configured to select one of the default promotion channel and the plurality of hidden promotion channels based on at least one attribute of the digital contents, determine a promotion channel as the selected promotion channel, and request the selected promotion channel to the service server, wherein the attribute is one of genre, viewer restriction, age restriction, gender, and type of content. 
Bradley teaches the specific feature of:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have customized promotions as taught by Bradley to the system of Chen to allow for advertise to specific genres (p. 0038).
Ellis teaches the specific feature of:
“the default promotion channel provides non-customized digital content services” (i.e. promotion popular VOD offerings) (fig. 20; p. 0101);
controller (i.e. inherent in Ellis) configured to select one of the default promotion channel (fig. 20) and the plurality of hidden promotion channels (i.e. of Bradley above) based on at least one attribute of the digital contents (i.e. special events), determine a promotion channel as the selected promotion channel (i.e. selecting), and request the selected promotion channel to the service server, wherein the attribute is one of genre, viewer restriction, age restriction, gender, and type of content (i.e. special events) (p. 0101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided controlling selection of channels as taught by Ellis to the system of Chen to allow make use of customized channels (p. 0101).
 
Claim 17 is analyzed and interpreted as a method of claim 1.

Claim 21, Chen is silent regarding the user device of claim 1, wherein:
the communication circuit configured to receive the requested promotion channel from the service server; and
the I/O circuit is configured to reproduce the requested promotion channel and output the reproduced promotion channel through the display after the outputted digital contents ends.
Ellis teaches the user device of claim 1, wherein:
the communication circuit configured to receive the requested promotion channel from the service server (i.e. selecting cable picks) (p. 0101); and
the I/O circuit is configured to reproduce the requested promotion channel and output the reproduced promotion channel through the display after the outputted digital contents ends (p. 0084-0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided controlling selection of channels as taught by Ellis to the system of Chen to allow make use of customized channels (p. 0101).

Claim 2-4, 9-12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0091520) in view of Bradley et al. (US 2016/0092935), and further in view of Ellis et al. (US 2002/0042921), and further in view of Guillorit (US 2017/0124770).

Claim 2, Chen is silent regarding the user device of claim 1, wherein the controller is configured to: 
generate channel list information based on the default promotion channel and the plurality of hidden promotion channels. 
Guillorit teaches the user device of claim 1, wherein the controller is configured to: 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a hidden channel list as taught by Guillorit to the system of Chen to provide easier navigation (p. 0012).

Claim 3, Chen is not entirely clear in teaching the user device of claim 2, wherein the channel list information includes channel numbers and channel locators of the default promotion channel the plurality of hidden promotion channels, and a promotion type of each of the channels. 
Guillorit teaches the user device of claim 2, wherein the channel list information includes channel numbers (i.e. channel letters) and channel locators of the default promotion channel the plurality of hidden promotion channels, and a promotion type of each of the channels (i.e. selecting with cursor) (fig. 1; p. 0012, 0017). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a hidden channel list as taught by Guillorit to the system of Chen to provide easier navigation (p. 0012).

Claim 4, Chen is not entirely clear in teaching the user device of claim 3, wherein the controller is configured to select one of the channel locators of the default promotion channel and the plurality of hidden promotion channels based on at least one attribute of the outputted digital contents and the channel list information. 
Ellis teaches the specific feature of:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided controlling selection of channels as taught by Ellis to the system of Chen to allow make use of customized channels (p. 0101).
Guillorit teaches the specific feature of:
“the default promotion channel (105) and the plurality of hidden promotion channels” (110). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a hidden channel list as taught by Guillorit to the system of Chen to provide easier navigation (p. 0012).

Claim 9 recites a “server” for performing operations in conjunction with the user device of claims 1-4 above.  Chen teaches a server (p. 0023, 0026) for performing operations in conjunction with the user device of claims 1-4 above.
Claim 10 recites a “server” for performing operations in conjunction with the user device of claim 2 above.  Chen teaches a server (p. 0023, 0026) for performing operations in conjunction with the user device of claim 2 above.
Claim 11 recites a “server” for performing operations in conjunction with the user device of claim 3 above.  Chen teaches a server (p. 0023, 0026) for performing operations in conjunction with the user device of claim 3 above.


Claim 18 is analyzed and interpreted as a method of claim 4.

Claim 5-8, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0091520) in view of Bradley et al. (US 2016/0092935), and further in view of Ellis et al. (US 2002/0042921), and further in view of Guillorit (US 2017/0124770), and further in view of MacBeth et al. (US 2006/0015903).

Claim 5, Chen is silent regarding the user device of claim 4, wherein when one of the channel locators of the plurality of hidden promotion channels is matched with at least one attribute of the outputted digital contents and the channel list information, the controller is configured to select the matched channel locator, and wherein the communication circuit is configured to receive a hidden promotion channel corresponding to the selected channel locator. 
Macbeth teaches the user device of claim 4, wherein when one of the channel locators of the plurality of hidden promotion channels is matched with at least one attribute of the outputted digital contents (i.e. minor channels matched with major channels) and the channel list information, the controller is configured to select the matched channel locator (i.e. major channel), and wherein the communication circuit is configured to receive a hidden promotion channel corresponding to the selected 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide hidden channels when related to a channel as taught by MacBeth to the system of Chen to make channels hidden channels available (p. 0057).

Claim 6, Chen is silent regarding the user device of claim 5, wherein a channel number of the default promotion channel and channel numbers of the plurality of hidden promotion channels are set to a same number. 
MacBeth teaches the user device of claim 5, wherein a channel number of the default promotion channel and channel numbers of the plurality of hidden promotion channels are set to a same number (i.e. minor channels have the same major channel number) (figs. 5-6; p. 0045-0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide minor channels related to a major channel as taught by MacBeth to the system of Chen to make more channels available (p. 0057).

Claim 7, Chen teaches the user device of claim 6, wherein: 
“the I/O circuit is configured to tune the promotion channel” (i.e. ad channel) (p. 0037-0041)
Chen is silent regarding the specific feature of “tune to the hidden promotion channel of the selected channel locator”; and 
a channel number of the hidden promotion channel and a channel number of the default promotion channel are identical. 
Guillorit teaches regarding the specific feature of “tune to the hidden promotion channel of the selected channel locator” (i.e. select with cursor) (fig. 1; p. 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have a hidden channel list as taught by Guillorit to the system of Chen to provide easier navigation (p. 0012).
MacBeth teaches the user device of claim 6, wherein:
a channel number of the hidden promotion channel and a channel number of the default promotion channel are identical (i.e. minor channels have the same major channel number) (figs. 5-6; p. 0045-0046). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide minor channels related to a major channel as taught by MacBeth to the system of Chen to make more channels available (p. 0057).

Claim 8 is analyzed and interpreted with respect to a combination of claims 5-7.

Claim 13 recites a “server” for performing operations in conjunction with the user device of claim 6 above.  Chen teaches a server (p. 0023, 0026) for performing operations in conjunction with the user device of claim 6 above.
.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0091520) in view of Bradley et al. (US 2016/0092935), and further in view of Ellis et al. (US 2002/0042921), and further in view of Guillorit (US 2017/0124770), and further in view of Overbaugh (US 2011/0030010).

Claim 16, Chen is silent regarding the service server of claim 11, wherein the controller is configured to set the plurality of hidden promotion channels according to a genre of digital contents.
Overbaugh teaches the service server of claim 11, wherein the controller is configured to set the plurality of hidden promotion channels according to a genre of digital contents (p. 0038).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre of hidden channels as taught by Overbaugh to the system of Chen to allow users to choose hidden channels based on categories (p. 0038).

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0091520) in view of Bradley et al. (US 2016/0092935), and further in view of Ellis et al. (US 2002/0042921), and further in view of Carhart et al. (US 2005/0108754).

Claim 19, Chen is silent regarding the service server of claim 12, wherein the controller assigns a promotion type to each of the promotion channels including the default promotion channel and the plurality of hidden promotion channels.
Carhart teaches the service server of claim 12, wherein the controller assigns a promotion type (i.e. promotion, stinger) to each of the promotion channels including the default promotion channel and the plurality of hidden promotion channels (p. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided hidden channels as taught by Carhart to the system of Chen to allow for hide channels not in use (p. 0085).

Claim 20, Chen is silent regarding the service server of claim 12, wherein the controller assigns a channel locator to each of the plurality of hidden promotion channels.
Carhart teaches regarding the service server of claim 12, wherein the controller assigns a channel locator to each of the plurality of hidden promotion channels (i.e. insertion points) (p. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided hidden channels as taught by Carhart to the system of Chen to allow for hide channels not in use (p. 0085).

Response to Arguments
Applicant’s arguments with respect to claims 1-13, 15-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1-13, 15-21 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130290233 A1	Ferren; Bran et al.
US 20130339153 A1	Mishra; Sanjeev K. et al.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426